Citation Nr: 1420215	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause (COD) of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Finn, Counsel




INTRODUCTION

The Veteran served on active duty in May 1966 to May 1968, during the Vietnam War.

The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board) from January 2009 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia and San Diego, California, respectively.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter to comply with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In particular, the letter must contain an explanation of Hupp elements 1, 2, and 3, including evidence and information required to substantiate a service connection for COD claim based on a condition(s) not yet service-connected (i.e., renal cell carcinoma).

2.  Ask that the appellant to identify any and all treatment facilities/providers that provided treatment to the Veteran for his ultimately terminal cancer, including especially any hospice care records during the months leading up to his death in September 2008.  (The appellant asserts that the Veteran actually died from soft cell sarcoma not renal cell carcinoma, as indicated on the May 2010 VA Form 9 21-4138).

3.  Obtain all identified records.  If the records identified are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  So make as many attempts to obtain identified records as are required of this VA regulation, depending on who has custody of them.  Also appropriately notify the appellant if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

4.  Then readjudicate this claim for service connection for COD in light of this and all other additional evidence.  If this claim continues to be denied, send the appellant and her representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


